           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ANTONIO TERRELL HOLLIMAN                                    PLAINTIFF

v.                        No. 5:19-cv-274-DPM

CRYSTAL COX; BRADLEY WILSON,
Officer, Stuttgart Police Department, and
PAMELA MEEKS, Investigator, DHS                          DEFENDANTS

                                ORDER

     1. Motion to proceed in forma pauperis, NQ 7, granted. The Court
won't assess an initial partial filing fee because Holliman can't afford
to pay one. But his custodian must collect monthly payments from
Holliman' s prison trust account each time the amount in the account
exceeds $10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
Holliman' s behalf must be clearly identified by case name and case
number.
     2. The Court directs the Clerk to send a copy of this Order to the
Administrator of the Arkansas County Detention Center, 1000 Ricebelt
Avenue, DeWitt, Arkansas 72042.
     3. The Court must screen Holliman's complaint. Ng 1; 28 U.S.C.
§ 1915A. Holliman says he's been unlawfully arrested and charged

with rape in Arkansas County. NQ 1 at 4, 6-11. He's awaiting trial. State
v. Holliman, 0lSCR-18-181; Ng 1 at 3. He seeks damages and asks that
the charges against him be dropped. NQ 1 at 5.
     The Court must abstain from proceeding with Holliman's federal
case because the criminal case is ongoing, Arkansas has an important
interest in enforcing its criminal laws, and Holliman may raise his
constitutional claims during his state criminal proceedings. Younger v.
Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F. Supp. 1501,
1510-13 (D. Kansas 1996).     And there's no indication of bad faith,
harassment, or any other extraordinary circumstances that would make
abstention inappropriate. Tony Alamo Christian Ministries v. Selig, 664
F.3d 1245, 1254 (8th Cir. 2012).         Holliman' s federal claims must
therefore be put on hold until there's a final disposition of his pending
state charges. Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598,
603-04 (8th Cir. 1999).

                                *    *    *
     This case is stayed. Holliman can move to reopen this case after
final disposition of his state case, including any appeal. Any motion to
reopen must be filed within sixty days of that final disposition. If
Holliman doesn't file a timely motion to reopen or a status report by



                                    -2-
16 September 2020, then the Court will reopen the case and dismiss it
without prejudice.
     So Ordered.


                               D.P. Marshall Jr.
                               United States District Judge




                                -3-
